Exhibit 10.1

 

 [image_001.jpg]



July 20, 2016

 

Rick Miller

 

Dear Rick,

 

On behalf of eXp World Holdings, Inc., a Delaware corporation (the "Company"), I
am pleased to invite you to join the Company's Board of Directors (the "Board"),
subject to your election to the Board by the requisite percentage of
stockholders (the date of such election being the "Effective Date"), which we
anticipate will be July 20, 2016. You will serve as a director from the
Effective Date until the date upon which you are not re-elected or your earlier
removal or resignation.

 

In consideration for your service on the Board and subject to approval by the
Board, you will receive Seventy-Five Thousand and 00/100 USD ($75,000) in annual
cash compensation and will be granted an option under the Company's 2015 Equity
Incentive Plan (the "Plan") to purchase 1,000,000 shares of the Company's common
stock at an exercise price equal to the fair market value of the common stock on
the date the Board approves the option grant. The company has also negotiated
with Penny Sanford to provide 350,000 additional options on the same terms as
those from the company. We will recommend that the Board set your vesting
schedule such that (i) the shares subject to the option shall vest in a series
of equal monthly installments over a 36 month period measured from the Effective
Date, subject to your continued service on the Board on any such date.

 

The Company will reimburse you for all reasonable travel expenses that you incur
in connection with your attendance at meetings of the Board, in accordance with
the Company's expense reimbursement policy as in effect from time to time.

 

In accepting this offer, you are representing to us that you have reviewed and
understand the Board's expectations of you as a contributing member to it and to
the company, and that you do not know of any conflict which would restrict your
service on the Board.

 

This letter sets forth the entire compensation you will receive for your service
on the Board. Nothing in this letter should be construed as an offer of
employment. If the foregoing terms are agreeable, please indicate your
acceptance by signing the letter in the space provided below and returning this
letter to the Company.

 

    Yours very truly,           /s/ Glenn Sanford               Glenn Sanford,
Chairman       Accepted: /s/ Rick Miller           Date:    7-20-16        Rick
Miller  





 

 

 

 



   

